                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


DENA MARIE WALDROP                                                                     PLAINTIFF

V.                                                                        NO. 3:18CV00108-JMV

COMMISSIONER OF SOCIAL SECURITY                                                      DEFENDANT


                                      FINAL JUDGMENT

        This cause is before the court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration denying

claims for a period of disability and disability insurance benefits and supplemental security

income. The parties have consented to entry of final judgment by the United States Magistrate

Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the

Fifth Circuit. The court, having reviewed the administrative record, the briefs of the parties, and

the applicable law, and having heard oral argument, finds as follows:

        Consistent with the court’s ruling from the bench during a hearing held April 4, 2019, the

court finds the ALJ’s decision is not supported by substantial evidence in the record.

Specifically, the ALJ failed to properly consider the claimant’s fibromyalgia impairment. First,

the ALJ failed to consider evidence from an October 5, 2015, office note of the claimant’s

treating physician, Dr. Sajish Jacob, diagnosing fibromyalgia “given the constellation of

generalized pain, headache, cognitive impairment, depression, GI symptoms and multiple tender

points on exam; and extensive w/u negative for common organic causes”. The ALJ’s error is

evident because the ALJ concluded the “record contains no evidence showing that the claimant

exhibits the symptoms associated with this impairment [fibromyalgia].” Had the ALJ fully

considered this evidence, it is likely the record contains the Section II. A “specific” requirement
for establishing fibromyalgia under SSR 12-2P. Second, there is no indication the ALJ

considered SSR 12-2P’s alternate “specific” requirement for establishing fibromyalgia, which

appears to have been established by Dr. Jacob’s records.1

         On remand, the ALJ must recontact Dr. Jacob for clarification regarding the existence of

evidence that the claimant meets the specific requirements of fibromyalgia as required by SSR

12-2P and/or order a consultative examination(s) of the claimant, providing the examining

physician(s) with all the medical evidence in the file related to the claimant’s impairments. In

any event, the ALJ must also obtain from the physician(s) a function-by-function assessment of

the claimant’s ability to perform physical and mental work activity. The ALJ must consider the

new evidence along with all the evidence in the record. If necessary, the ALJ must also obtain

supplemental vocational expert evidence. Ultimately, the ALJ will render a new decision on the

issue of whether the claimant is disabled.

         IT IS, THEREFORE, ORDERED AND ADJUDGED that this case is REVERSED

and REMANDED for further proceedings.

         This, the 9th day of April, 2019.



                                                  /s/ Jane M. Virden
                                                  U. S. MAGISTRATE JUDGE




1
  Pursuant to Section II. B of SSR 12-2P, a claimant may also establish fibromyalgia if a claimant’s physician
provides evidence of 1) a history of widespread pain; 2) repeated manifestations of six or more FM symptoms, signs,
or co-occurring conditions, especially manifestations of fatigue, cognitive or memory problems . . ., waking
unrefreshed, depression, anxiety disorder, or irritable bowel syndrome; and 3) evidence that other disorders that could
cause these repeated manifestations of symptoms, signs, or co-occurring conditions were excluded.”
                                                          2
